Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This action is in response to the application filed April 17, 2020. Claims 1-20 have been cancelled. Therefore, Claims 21-40 have been examined and are pending with this action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the


Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over QUIGLEY et al.  (US 2013/0038792 A1) in views of BUUCK et al. (US 2014/0176415 A1), hereinafter referenced as QUIGLEY and BUUCK respectively.


Regarding claim 21, QUIGLEY disclose, a system comprising: 
(a), a primary viewing device (FIG. 1, Host Computing System 155) including a display ([0016], ll. 10-12, “host computing system 155 can include […] one or more output devices, such as displays and/or speakers”), 

(b), a first receiver ([0028], ll. 8-10, “the broadcast model includes the source computer system 110 transmitting to multiple different host computing systems 155.” Note, a receiving component must be present to receive broadcast), and 

(c), a transmitter ([0017], ll. 5-7, “the host computing system 155 can output signals representing haptic data, such as haptic (or touch sensation) commands.” Note, a transmitting component must be present to output signals), 

the primary viewing device being configured to: 

(d1), receive a streamed composite signal including audio-video content and haptic content via the first receiver from (d2) at least one  ([0046], ll. 1-5, “The host computer system 205 may receive the multiple packetized data streams (e.g. audio, video and haptic) directly in a peer to peer set up or may receive multiple packetized data streams (e.g. audio or video and haptic) from a server computer system 130.” Note, “Composite signal” is herein interpreted as the combination of multiple packetized data streams for overlapping content), 

(d3), the haptic content being correlated with the audio-video content to enhance the substance of the audio-video content ([0017], ll. 8-11, “The haptic data signals can be time aligned with the media data, such that the output device 152b outputs a particular sensation in conjunction with the presentation of a corresponding media event”), 

(e), recognize and output the audio-video content of the streamed composite signal ([0046], ll. 5-11, “The host computer system 205 may have a buffer that is configured to process each stream. As shown in FIG. 2, a video buffer 214, an audio buffer 218 and a haptic buffer 222 may be configured to receive the three packetized streams (e.g. video stream 213, audio stream 217 and haptic stream 221) of data and decode the three streams of data”); 

(f), separate the haptic content from the composite signal ([0046], ll. 5-11, “The host computer system 205 may have a buffer that is configured to process each stream. As shown in FIG. 2, a video buffer 214, an audio buffer 218 and a haptic buffer 222 may be configured to receive the three packetized streams (e.g. video stream 213, audio stream 217 and haptic stream 221) of data and decode the three streams of data.” Note, each identified media / haptic stream is paired with its corresponding buffer where they are separated in the host computer system), and 

(g), transmit the haptic content to a secondary device ([0017], ll. 5-7, “the host computing system 155 can output signals representing haptic data, such as haptic (or touch sensation) commands, to an output device 152b”); and 

(h), the secondary device (FIG. 1, either Output Device 152b; FIG. 8, Output Device 800) including a second receiver (FIG. 8, Communications Interface 810) and a haptic output device (FIG. 8, Actuator/Heaters 835), 

the second receiver being configured to: 

(i), receive the haptic content from the transmitter of the primary viewing device ([0061], ll. 4-6, “the communication interface 810 can receive haptic data, including one or more haptic commands, from an external computing system”), and 

(j), process the haptic content to output the haptic content correlated with the audio-video content ([0060], ll. 10-15, “The output device 800 can include a processor 805 (or microprocessor) configured to execute one or more instructions, including instructions stored in a memory 815 and instructions, e.g. haptic commands, received from an external computing system in a time synchronized manner with video and audio data”), 

(k), wherein the primary viewing device and the secondary device are configured to cause the haptic content to be output on the secondary device in a synchronized fashion with the audio-video content being output on the primary viewing device 
([0002], ll. 11-16, “the haptic command data is provided to a haptic output device configured to replicate or approximate sensations through the output of one or more mechanical forces in synchronization with the playing of video and/or audio from the video and/or audio data streams;” [0017], ll. 20-24, “The media application and the haptic application can be synchronized such that corresponding media and haptic events are presented substantially simultaneously, as they were produced at the source computer system 155”).

(d2), at least one cloud streaming service.

However, QUIGLEY fails to expressly disclose (d2), at least one cloud streaming service.

In the similar field of endeavor, BUUCK teaches (d2), at least one cloud stream service
 ([0028], ll. 2-7, “servers may include any type of computing device including, but not limited to, network servers, rack-mounted servers, workstations, desktop computers, laptop computers, tablet computers, mobile computing devices, virtual servers, cloud resources, and the like;” FIG. 1, Content Server(s) 106 transmitting content to User Device(s) 104).
before the effective filing date of the claimed invention it would have been obvious to a person having ordinary skill in the art to have used “at least one cloud stream service” or cloud servers for providing media content to a user, as taught by BUUCK (FIG. 1), in QUIGLEY’s invention. One would have been motivated to modify QUIGLEY’s invention, by incorporating BUUCK’s invention, because it is an obvious and simple substitution of a network server for a cloud server to obtain predictable results for servicing media content (BUUCK: ¶ [0028] describes the servers in the alternative).

Regarding claim 22, QUIGLEY and BUUCK disclose everything as applied claim 21 as above, further BUUCK disclose, the system, wherein the secondary device is a gaming peripheral.  

In the similar field of endeavor, BUUCK et al. (US 2014/0176415 A1) disclose, wherein the secondary device is a gaming peripheral (i.e.
([0027], ||. 6-10, “The user device(s) 104 may include, but are not limited to, desktop computers, personal computers, laptop computers, tablet computers, electronic book readers, wearable computers, implanted computers, mobile phones, thin clients, terminals, game consoles, mobile gaming devices, and the like”).

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention, “wherein the secondary device is a gaming peripheral” taught by BUUCK (FIG. 1), for users may play a game on a dedicated game console, listen to audio on a home stereo system, or watch a movie on a home theater system and more users are consuming media through their mobile devices over the networks 102 (para. 0027). The combination both reference are disclosing streaming audio-video data through media devices and haptic content/data. Therefore, to modify QUIGLEY with BUUCK would provide the advantages for users may play a game on a dedicated game console, listen to audio on a home stereo system through mobile devices over the networks 102.

Regarding claim 23, QUIGLEY and BUUCK disclose everything as applied claim 21 as above, further QUIGLEY disclose, the system, 

 wherein the primary viewing device (FIG. 1, Host Computing System 155) includes a playback locator that determines a temporal reference point representing a temporal playback position in the audio-video content and 
([para. 0017] Fig. 1 , the host computing system 155 also can be configured to execute one or more live applications for outputting media data, such as audio, video, or audio/video, to a display and/or speakers as the media is being generated at the source computing system 110. Further, the host computing system 155 can output signals representing haptic data, such as haptic (or touch sensation) commands, to an output device 152b. The haptic data signals can be time aligned with the media data, such that the output device 152b outputs a particular sensation in conjunction with the presentation of a corresponding media event. The time alignment of the media data and the haptic data may include transferring multiple (two, three or more) different streams of data. In some implementations, a single playback application, e.g. Windows Media Player.RTM., produced by the Microsoft Corporation, Quick Time.RTM. produced by Apple, Inc. can be configured to output media data and haptic data…)

wherein the primary viewing device (FIG. 1, Host Computing System 155) is configured to communicate the playback locator to the secondary device (FIG. 1, either Output Device 152b; FIG. 8, Output Device 800) to communicate the temporal playback position in the audio- video content
([para. 0024, ||. 20-31, “The data buffers receive the data and time align the data to be output to the output device 152b and/or other output devices. Other signals, such as audio and/or video signals, also can be captured by the source computing system 110 along with the sensor signals received from the sensation input device 115c. For example, one or more cameras and/or microphones can be coupled to the source computing system 110. The sensor signals can be associated with the contemporaneously received audio/video signals, such that all of the associated signals can be presented simultaneously or substantially simultaneously during playback in real-time or near real-time on the receiving host computer side 155.

Audio-video content to the secondary device to synchronize playback of the haptic content on the secondary device to playback of the audio-video content on the primary viewing device.  
([0002], ll. 11-16, “the haptic command data is provided to a haptic output device configured to replicate or approximate sensations through the output of one or more mechanical forces in synchronization with the playing of video and/or audio from the video and/or audio data streams;” [0017], ll. 20-24, “The media application and the haptic application can be synchronized such that corresponding media and haptic events are presented substantially simultaneously, as they were produced at the source computer system 155”).


Regarding claim 24, QUIGLEY and BUUCK disclose everything as applied claim 21 as above, further QUIGLEY disclose, the system, wherein the secondary device includes a display screen configured to output the audio-video content (FIG. 1, either Output Device 152b; FIG. 8, Output Device 800).

Regarding claim 25, QUIGLEY and BUUCK disclose everything as applied claim 21 as above, further QUIGLEY disclose, the system, wherein the secondary device (FIG. 1, either Output Device 152b; FIG. 8, Output Device 800) is further configured to: 

(a), receive the haptic content and audio-video content together as the composite signal ([0046], ll. 1-5, “The host computer system 205 may receive the multiple packetized data streams (e.g. audio, video and haptic) directly in a peer to peer set up or may receive multiple packetized data streams (e.g. audio or video and haptic) from a server computer system 130.” Note, “Composite signal” is herein is interpreted as the combination of multiple packetized data streams for overlapping content); and 

(b), separate the haptic content from the composite signal for output ([0046], ll. 5-11, “The host computer system 205 may have a buffer that is configured to process each stream. As shown in FIG. 2, a video buffer 214, an audio buffer 218 and a haptic buffer 222 may be configured to receive the three packetized streams (e.g. video stream 213, audio stream 217 and haptic stream 221) of data and decode the three streams of data.” Note, each identified media / haptic stream is paired with its corresponding buffer where they are separated in the host computer system).

Regarding claim 26, QUIGLEY and BUUCK disclose everything as applied claim 21 as above, further BUUCK disclose, the system, wherein the gaming peripheral is a wearable device.

In the similar field of endeavor, BUUCK et al. (US 2014/0176415 A1) disclose, wherein the secondary device is a gaming peripheral (i.e.
([0027], ||. 6-10, “The user device(s) 104 may include, but are not limited to, desktop computers, personal computers, laptop computers, tablet computers, electronic book readers, wearable computers, implanted computers, mobile phones, thin clients, terminals, game consoles, mobile gaming devices, and the like”).

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention, “wherein the gaming peripheral is a wearable device” taught by BUUCK (FIG. 1), for users may play a game on a dedicated game console, listen to audio on a home stereo system, or watch a movie on a home theater system and more users are consuming media through their mobile devices over the networks 102 (para. 0027). The combination both reference are disclosing streaming audio-video data through media devices and haptic content/data. Therefore, to modify QUIGLEY with BUUCK would provide the advantages for users may play a game on a dedicated game console, listen to audio on a home stereo system through mobile devices over the networks 102.

Regarding claim 27, QUIGLEY and BUUCK disclose everything as applied claim 21 as above, further QUIGLEY disclose, the system, further including
a second secondary device (FIG. 1, either Output Device 152b; FIG. 8, Output Device 800) including a third receiver (FIG. 8, Communications Interface 810) and a second haptic output device (FIG. 8, Actuator/Heaters 835), the third receiver being configured to receive the haptic content from the transmitter of the primary viewing device ([0061], ll. 4-6, “the communication interface 810 can receive haptic data, including one or more haptic commands, from an external computing system”), the second haptic output device being configured to output the haptic content correlated with the audio-video content ([0060], ll. 10-15, “The output device 800 can include a processor 805 (or microprocessor) configured to execute one or more instructions, including instructions stored in a memory 815 and instructions, e.g. haptic commands, received from an external computing system in a time synchronized manner with video and audio data”). 
  
Regarding claim 28, QUIGLEY and BUUCK disclose everything as applied claim 21 as above, further QUIGLEY disclose, the system, wherein the primary viewing device (FIG. 1, Host Computing System 155)  is configured to provide a virtual environment ([0016], ll. 10-12, “host computing system 155 can include […] one or more output devices, such as displays and/or speakers”), and the secondary device (FIG. 1, either Output Device 152b; FIG. 8, Output Device 800) is configured to permit user interaction with the virtual environment (FIG. 8, Communications Interface 810).  

Regarding claim 29, QUIGLEY disclose, a method of conveying haptic content to a viewer of audio-video content, the method comprising:

(a), receiving, by a primary viewing device (FIG. 1, Host Computing System 155) including a display ([0016], ll. 10-12, “host computing system 155 can include […] one or more output devices, such as displays and/or speakers”), 

(b), a first receiver ([0028], ll. 8-10, “the broadcast model includes the source computer system 110 transmitting to multiple different host computing systems 155.” Note, a receiving component must be present to receive broadcast), and 

(c), a transmitter ([0017], ll. 5-7, “the host computing system 155 can output signals representing haptic data, such as haptic (or touch sensation) commands.” Note, a transmitting component must be present to output signals),

(d1), a streamed composite signal including audio-video content and haptic content from (d2),  [server] ([0046], ll. 1-5, “The host computer system 205 may receive the multiple packetized data streams (e.g. audio, video and haptic) directly in a peer to peer set up or may receive multiple packetized data streams (e.g. audio or video and haptic) from a server computer system 130.” Note, “Composite signal” is herein is interpreted as the combination of multiple packetized data streams for overlapping content), 

(e), the haptic content being correlated with the audio- video content to enhance the substance of the audio-video content ([0017], ll. 8-11, “The haptic data signals can be time aligned with the media data, such that the output device 152b outputs a particular sensation in conjunction with the presentation of a corresponding media event”),

(f), recognizing and outputting the audio-video content of the streamed composite signal ([0046], ll. 5-11, “The host computer system 205 may have a buffer that is configured to process each stream. As shown in FIG. 2, a video buffer 214, an audio buffer 218 and a haptic buffer 222 may be configured to receive the three packetized streams (e.g. video stream 213, audio stream 217 and haptic stream 221) of data and decode the three streams of data”);

(g), separating the haptic content from the composite signal ([0046], ll. 5-11, “The host computer system 205 may have a buffer that is configured to process each stream. As shown in FIG. 2, a video buffer 214, an audio buffer 218 and a haptic buffer 222 may be configured to receive the three packetized streams (e.g. video stream 213, audio stream 217 and haptic stream 221) of data and decode the three streams of data.” Note, each identified media / haptic stream is paired with its corresponding buffer where they are separated in the host computer system);

(h), transmitting, from the primary viewing device (FIG. 1, Host Computing System 155) to a secondary device (FIG. 1, either Output Device 152b; FIG. 8, Output Device 800) including a second receiver (FIG. 8, Communications Interface 810) and a haptic output device (FIG. 8, Actuator/Heaters 835),  and a haptic output device, the haptic content ([0060], ll. 10-15, “The output device 800 can include a processor 805 (or microprocessor) configured to execute one or more instructions, including instructions stored in a memory 815 and instructions, e.g. haptic commands, received from an external computing system in a time synchronized manner with video and audio data”),

(i), receiving, at the secondary device (FIG. 1, either Output Device 152b; FIG. 8, Output Device 800), the haptic content from the transmitter of the primary viewing device ([0061], ll. 4-6, “the communication interface 810 can receive haptic data, including one or more haptic commands, from an external computing system”); 

(j), processing, at the secondary device (FIG. 1, either Output Device 152b; FIG. 8, Output Device 800), the haptic content to output the haptic content correlated with the audio-video content ([0060], ll. 10-15, “The output device 800 can include a processor 805 (or microprocessor) configured to execute one or more instructions, including instructions stored in a memory 815 and instructions, e.g. haptic commands, received from an external computing system in a time synchronized manner with video and audio data”); and

 	(k), outputting the haptic content correlated with the audio-video content by the secondary device in a synchronized fashion with the audio-video content being output on the primary viewing device.
([0002], ll. 11-16, “the haptic command data is provided to a haptic output device configured to replicate or approximate sensations through the output of one or more mechanical forces in synchronization with the playing of video and/or audio from the video and/or audio data streams;” [0017], ll. 20-24, “The media application and the haptic application can be synchronized such that corresponding media and haptic events are presented substantially simultaneously, as they were produced at the source computer system 155”).

(d2), at least one cloud streaming service.

However, QUIGLEY fails to expressly disclose (d2), at least one cloud streaming service.

In the similar field of endeavor, BUUCK teaches (d2), at least one cloud stream service ([0028], ll. 2-7, “servers may include any type of computing device including, but not limited to, network servers, rack-mounted servers, workstations, desktop computers, laptop computers, tablet computers, mobile computing devices, virtual servers, cloud resources, and the like;” FIG. 1, Content Server(s) 106 transmitting content to User Device(s) 104).

Before the effective filing date of the claimed invention it would have been obvious to a person having ordinary skill in the art to have used “at least one cloud stream service” or cloud servers for providing media content to a user, as taught by BUUCK (FIG. 1), in QUIGLEY’s invention. One would have been motivated to modify QUIGLEY’s invention, by incorporating BUUCK’s invention, because it is an obvious and simple substitution of a network server for a cloud server to obtain predictable results for servicing media content (BUUCK: ¶ [0028] describes the servers in the alternative).

Regarding claim 30, QUIGLEY and BUUCK disclose everything as applied claim 29 as above, further BUUCK disclose, the method, wherein the secondary device is a gaming peripheral.  

In the similar field of endeavor, BUUCK et al. (US 2014/0176415 A1) disclose, wherein the secondary device is a gaming peripheral (i.e.
([0027], ||. 6-10, “The user device(s) 104 may include, but are not limited to, desktop computers, personal computers, laptop computers, tablet computers, electronic book readers, wearable computers, implanted computers, mobile phones, thin clients, terminals, game consoles, mobile gaming devices, and the like”).

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention, “wherein the secondary device is a gaming peripheral” taught by BUUCK (FIG. 1), users may play a game on a dedicated game console, listen to audio on a home stereo system, or watch a movie on a home theater system and more users are consuming media through their mobile devices over the networks 102 (para. 0027). The combination both reference are disclosing streaming audio-video data through media devices and haptic content/data. Therefore, to modify QUIGLEY with BUUCK would provide the advantages for users may play a game on a dedicated game console, listen to audio on a home stereo system through mobile devices over the networks 102.

Regarding claim 31, QUIGLEY and BUUCK disclose everything as applied claim 29 as above, further QUIGLEY disclose, the method, wherein communicating between the primary viewing device (FIG. 1, Host Computing System 155) and the secondary device (FIG. 1, either Output Device 152b; FIG. 8, Output Device 800) includes communicating a playback locator from the primary viewing device to the secondary device, the playback locator determining a temporal reference point representing a temporal playback position in the audio-video content.  
([para. 0024, ||. 20-31, “The data buffers receive the data and time align the data to be output to the output device 152b and/or other output devices. Other signals, such as audio and/or video signals, also can be captured by the source computing system 110 along with the sensor signals received from the sensation input device 115c. For example, one or more cameras and/or microphones can be coupled to the source computing system 110. The sensor signals can be associated with the contemporaneously received audio/video signals, such that all of the associated signals can be presented simultaneously or substantially simultaneously during playback in real-time or near real-time on the receiving host computer side 155). (Also, see para. 0017)

Regarding claim 32, QUIGLEY and BUUCK disclose everything as applied claim 29 as above, further QUIGLEY disclose, the method, further comprising

(a), receiving, at the secondary device, the haptic content and audio-video content together as the composite signal ([0046], ll. 1-5, “The host computer system 205 may receive the multiple packetized data streams (e.g. audio, video and haptic) directly in a peer to peer set up or may receive multiple packetized data streams (e.g. audio or video and haptic) from a server computer system 130.” Note, “Composite signal” is herein is interpreted as the combination of multiple packetized data streams for overlapping content); and 

(b), outputting the audio-video content via a display of the secondary device (FIG. 1, either Output Device 152b; FIG. 8, Output Device 800).
  
Regarding claim 33, QUIGLEY and BUUCK disclose everything as applied claim 29 as above, further QUIGLEY disclose, the method, further comprising:

 (a), receiving, at the secondary device, the haptic content and audio-video content together as the composite signal ([0046], ll. 1-5, “The host computer system 205 may receive the multiple packetized data streams (e.g. audio, video and haptic) directly in a peer to peer set up or may receive multiple packetized data streams (e.g. audio or video and haptic) from a server computer system 130.” Note, “Composite signal” is herein is interpreted as the combination of multiple packetized data streams for overlapping content); and

(b), separating, at the secondary device, the haptic content from the composite signal for output ([0046], ll. 5-11, “The host computer system 205 may have a buffer that is configured to process each stream. As shown in FIG. 2, a video buffer 214, an audio buffer 218 and a haptic buffer 222 may be configured to receive the three packetized streams (e.g. video stream 213, audio stream 217 and haptic stream 221) of data and decode the three streams of data.” Note, each identified media / haptic stream is paired with its corresponding buffer where they are separated in the host computer system).

Regarding claim 34, QUIGLEY disclose, a system comprising: 

 (a1), at least one cloud streaming service, 

(a2), wherein the at least one cloud streaming service includes a source of audio-video content and haptic content and is configured to stream the audio-video content and the haptic content as a streamed composite signal ([0046], ll. 5-11, “The host computer system 205 may have a buffer that is configured to process each stream. As shown in FIG. 2, a video buffer 214, an audio buffer 218 and a haptic buffer 222 may be configured to receive the three packetized streams (e.g. video stream 213, audio stream 217 and haptic stream 221) of data and decode the three streams of data”), 

(a3), the haptic content being correlated with the audio-video content to enhance the substance of the audio-video content ([0017], ll. 8-11, “The haptic data signals can be time aligned with the media data, such that the output device 152b outputs a particular sensation in conjunction with the presentation of a corresponding media event”), 

(b1), wherein the at least one cloud streaming service is configured to stream the audio- video content and the haptic content to a remotely-located primary viewing device, ([0016], 1-7, “networked computing system, including speaker, display screen and output devices 152a, 152b, and 152c. In an example embodiment, the output devices are haptic output devices that provide a physical sensation to the skin of the user. The network system 100 includes a host computing system 155 that can be coupled to a network 140 through a wired or wireless connection.” ([0016], ll. 10-12, “host computing system 155 can include […] one or more output devices, such as displays and/or speakers”),

(b2), the primary viewing device (FIG. 1, Host Computing System 155) including a display ([0016], ll. 10-12, “host computing system 155 can include […] one or more output devices, such as displays and/or speakers”), 

(b3), a first receiver ([0028], ll. 8-10, “the broadcast model includes the source computer system 110 transmitting to multiple different host computing systems 155.” Note, a receiving component must be present to receive broadcast), and 
(b4), a transmitter ([0017], ll. 5-7, “the host computing system 155 can output signals representing haptic data, such as haptic (or touch sensation) commands.” Note, a transmitting component must be present to output signals), and 

(b5), being configured to recognize and output the audio-video content of the streamed composite signal ([0046], ll. 5-11, “The host computer system 205 may have a buffer that is configured to process each stream. As shown in FIG. 2, a video buffer 214, an audio buffer 218 and a haptic buffer 222 may be configured to receive the three packetized streams (e.g. video stream 213, audio stream 217 and haptic stream 221) of data and decode the three streams of data”), 

(b6), separate the haptic content from the composite signal ([0046], ll. 5-11, “The host computer system 205 may have a buffer that is configured to process each stream. As shown in FIG. 2, a video buffer 214, an audio buffer 218 and a haptic buffer 222 may be configured to receive the three packetized streams (e.g. video stream 213, audio stream 217 and haptic stream 221) of data and decode the three streams of data.” Note, each identified media / haptic stream is paired with its corresponding buffer where they are separated in the host computer system), and 

(b7), transmit the haptic content to the secondary device ([0017], ll. 5-7, “the host computing system 155 can output signals representing haptic data, such as haptic (or touch sensation) commands, to an output device 152b”), and 

(c1), wherein the secondary device (FIG. 1, either Output Device 152b; FIG. 8, Output Device 800)  is configured to receive the haptic content from the transmitter of the primary viewing device ([0061], ll. 4-6, “the communication interface 810 can receive haptic data, including one or more haptic commands, from an external computing system”) and 

(c2), process the haptic content to output the haptic content correlated with the audio-video content ([0060], ll. 10-15, “The output device 800 can include a processor 805 (or microprocessor) configured to execute one or more instructions, including instructions stored in a memory 815 and instructions, e.g. haptic commands, received from an external computing system in a time synchronized manner with video and audio data”),

(d), wherein the audio-video content is output by the primary viewing device
 and the haptic content correlated with the audio-video content is output by the secondary device in a synchronized fashion with the audio-video content being rendered on the primary viewing device.  
([0002], ll. 11-16, “the haptic command data is provided to a haptic output device configured to replicate or approximate sensations through the output of one or more mechanical forces in synchronization with the playing of video and/or audio from the video and/or audio data streams;” [0017], ll. 20-24, “The media application and the haptic application can be synchronized such that corresponding media and haptic events are presented substantially simultaneously, as they were produced at the source computer system 155”).

(a1, a2, and b1), at least one cloud streaming service, 

However, QUIGLEY fails to expressly disclose (a1, a2, and b1), at least one cloud streaming service.

In the similar field of endeavor, BUUCK teaches (a1, a2, and b1), at least one cloud stream service ([0028], ll. 2-7, “servers may include any type of computing device including, but not limited to, network servers, rack-mounted servers, workstations, desktop computers, laptop computers, tablet computers, mobile computing devices, virtual servers, cloud resources, and the like;” FIG. 1, Content Server(s) 106 transmitting content to User Device(s) 104).

Before the effective filing date of the claimed invention it would have been obvious to a person having ordinary skill in the art to have used “at least one cloud stream service” or cloud servers for providing media content to a user, as taught by BUUCK (FIG. 1), in QUIGLEY’s invention. One would have been motivated to modify QUIGLEY’s invention, by incorporating BUUCK’s invention, because it is an obvious and simple substitution of a network server for a cloud server to obtain predictable results for servicing media content (BUUCK: ¶ [0028] describes the servers in the alternative).

Regarding claim 35, QUIGLEY and BUUCK disclose everything as applied claim 34 as above, further BUUCK disclose, the system, wherein the secondary device is a gaming peripheral.  

In the similar field of endeavor, BUUCK et al. (US 2014/0176415 A1) disclose, wherein the secondary device is a gaming peripheral (i.e.
([0027], ||. 6-10, “The user device(s) 104 may include, but are not limited to, desktop computers, personal computers, laptop computers, tablet computers, electronic book readers, wearable computers, implanted computers, mobile phones, thin clients, terminals, game consoles, mobile gaming devices, and the like”).

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention, “wherein the secondary device is a gaming peripheral” taught by BUUCK (FIG. 1), users may play a game on a dedicated game console, listen to audio on a home stereo system, or watch a movie on a home theater system and more users are consuming media through their mobile devices over the networks 102 (para. 0027). The combination both reference are disclosing streaming audio-video data through media devices and haptic content/data. Therefore, to modify QUIGLEY with BUUCK would provide the advantages for users may play a game on a dedicated game console, listen to audio on a home stereo system through mobile devices over the networks 102.

Regarding claim 36, QUIGLEY and BUUCK disclose everything as applied claim 34 as above, further QUIGLEY disclose, the system,

wherein the primary viewing device (FIG. 1, Host Computing System 155) includes a playback locator that determines a temporal reference point representing a temporal playback position in the audio-video content and 
([para. 0017] , the host computing system 155 also can be configured to execute one or more live applications for outputting media data, such as audio, video, or audio/video, to a display and/or speakers as the media is being generated at the source computing system 110. Further, the host computing system 155 can output signals representing haptic data, such as haptic (or touch sensation) commands, to an output device 152b. The haptic data signals can be time aligned with the media data, such that the output device 152b outputs a particular sensation in conjunction with the presentation of a corresponding media event. The time alignment of the media data and the haptic data may include transferring multiple (two, three or more) different streams of data. In some implementations, a single payback application, e.g. Windows Media Player.RTM., produced by the Microsoft Corporation, Quick Time.RTM. produced by Apple, Inc. can be configured to output media data and haptic data…)

wherein the primary viewing device (FIG. 1, Host Computing System 155) is configured to communicate the playback locator to the secondary device (FIG. 1, either Output Device 152b; FIG. 8, Output Device 800) to communicate the temporal playback position in the audio- video content
([para. 0024, ||. 20-31, “The data buffers receive the data and time align the data to be output to the output device 152b and/or other output devices. Other signals, such as audio and/or video signals, also can be captured by the source computing system 110 along with the sensor signals received from the sensation input device 115c. For example, one or more cameras and/or microphones can be coupled to the source computing system 110. The sensor signals can be associated with the contemporaneously received audio/video signals, such that all of the associated signals can be presented simultaneously or substantially simultaneously during playback in real-time or near real-time on the receiving host computer side 155.

audio-video content to the secondary device to synchronize playback of the haptic content on the secondary device to playback of the audio-video content on the primary viewing device.  
([0002], ll. 11-16, “the haptic command data is provided to a haptic output device configured to replicate or approximate sensations through the output of one or more mechanical forces in synchronization with the playing of video and/or audio from the video and/or audio data streams;” [0017], ll. 20-24, “The media application and the haptic application can be synchronized such that corresponding media and haptic events are presented substantially simultaneously, as they were produced at the source computer system 155”).

Regarding claim 37, QUIGLEY disclose, a method of conveying a haptic effect to a viewer of audio-video content, the method comprising: 

(a1), Streaming, from at least one cloud streaming service, 

(a2), a composite signal including audio-video content and haptic content to a remotely-located primary viewing device including a display, ([0016], 1-7, “networked computing system, including speaker, display screen and output devices 152a, 152b, and 152c. In an example embodiment, the output devices are haptic output devices that provide a physical sensation to the skin of the user. The network system 100 includes a host computing system 155 that can be coupled to a network 140 through a wired or wireless connection.” ([0016], ll. 10-12, “host computing system 155 can include […] one or more output devices, such as displays and/or speakers”),

(a3), a first receiver ([0028], ll. 8-10, “the broadcast model includes the source computer system 110 transmitting to multiple different host computing systems 155.” Note, a receiving component must be present to receive broadcast), and 

(a4), a transmitter ([0017], ll. 5-7, “the host computing system 155 can output signals representing haptic data, such as haptic (or touch sensation) commands.” Note, a transmitting component must be present to output signals), 

(a5), the haptic content being correlated with the audio-video content to enhance the substance of the audio-video content ([0017], ll. 8-11, “The haptic data signals can be time aligned with the media data, such that the output device 152b outputs a particular sensation in conjunction with the presentation of a corresponding media event”); 

(b), recognizing and outputting the audio-video content of the streamed composite signal ([0046], ll. 5-11, “The host computer system 205 may have a buffer that is configured to process each stream. As shown in FIG. 2, a video buffer 214, an audio buffer 218 and a haptic buffer 222 may be configured to receive the three packetized streams (e.g. video stream 213, audio stream 217 and haptic stream 221) of data and decode the three streams of data”); by the primary viewing device; 

(c1), separating the haptic content from the composite signal, and 
([0046], ll. 5-11, “The host computer system 205 may have a buffer that is configured to process each stream. As shown in FIG. 2, a video buffer 214, an audio buffer 218 and a haptic buffer 222 may be configured to receive the three packetized streams (e.g. video stream 213, audio stream 217 and haptic stream 221) of data and decode the three streams of data.” Note, each identified media / haptic stream is paired with its corresponding buffer where they are separated in the host computer system),

(c2), transmitting the haptic content to the secondary device ([0017], ll. 5-7, “the host computing system 155 can output signals representing haptic data, such as haptic (or touch sensation) commands, to an output device 152b”); and

(e1), streaming, from the primary viewing device, (FIG. 1, Host Computing System 155) and ([0016], ll. 10-12, “host computing system 155 can include […] one or more output devices, such as displays and/or speakers”), ([0029], ||. 17-20, “Next each data stream is packetized and sent via an audio data stream, video data stream and haptic command data stream and each data stream is time aligned at the host computer system”).

(e2), the haptic content correlated to a secondary device including a haptic output device ([0017], ll. 5-7, “the host computing system 155 can output signals representing haptic data, such as haptic (or touch sensation) commands, to an output device 152b”); and 

(e3), being configured to process the haptic content to output the haptic content correlated with the audio-video content in a synchronized fashion with the audio-video content being output on the primary viewing device.  
([0002], ll. 11-16, “the haptic command data is provided to a haptic output device configured to replicate or approximate sensations through the output of one or more mechanical forces in synchronization with the playing of video and/or audio from the video and/or audio data streams;” [0017], ll. 20-24, “The media application and the haptic application can be synchronized such that corresponding media and haptic events are presented substantially simultaneously, as they were produced at the source computer system 155”).

(a1), at least one cloud streaming service.

However, QUIGLEY fails to expressly disclose (a1), at least one cloud streaming service.

In the similar field of endeavor, BUUCK teaches (a1), at least one cloud stream service ([0028], ll. 2-7, “servers may include any type of computing device including, but not limited to, network servers, rack-mounted servers, workstations, desktop computers, laptop computers, tablet computers, mobile computing devices, virtual servers, cloud resources, and the like;” FIG. 1, Content Server(s) 106 transmitting content to User Device(s) 104).

Before the effective filing date of the claimed invention it would have been obvious to a person having ordinary skill in the art to have used “at least one cloud stream service” or cloud servers for providing media content to a user, as taught by BUUCK (FIG. 1), in QUIGLEY’s invention. One would have been motivated to modify QUIGLEY’s invention, by incorporating BUUCK’s invention, because it is an obvious and simple substitution of a network server for a cloud server to obtain predictable results for servicing media content (BUUCK: ¶ [0028] describes the servers in the alternative).

Regarding claim 38, QUIGLEY and BUUCK disclose everything as applied claim 37 as above, further BUUCK disclose, the method, wherein the secondary device is a gaming peripheral.  

In the similar field of endeavor, BUUCK et al. (US 2014/0176415 A1) disclose, wherein the secondary device is a gaming peripheral (i.e.
([0027], ||. 6-10, “The user device(s) 104 may include, but are not limited to, desktop computers, personal computers, laptop computers, tablet computers, electronic book readers, wearable computers, implanted computers, mobile phones, thin clients, terminals, game consoles, mobile gaming devices, and the like”).

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention, “wherein the secondary device is a gaming peripheral” taught by BUUCK (FIG. 1), users may play a game on a dedicated game console, listen to audio on a home stereo system, or watch a movie on a home theater system and more users are consuming media through their mobile devices over the networks 102 (para. 0027). The combination both reference are disclosing streaming audio-video data through media devices and haptic content/data. Therefore, to modify QUIGLEY with BUUCK would provide the advantages for users may play a game on a dedicated game console, listen to audio on a home stereo system through mobile devices over the networks 102.

Regarding claim 39, QUIGLEY and BUUCK disclose everything as applied claim 37 as above, further QUIGLEY disclose, the method, wherein communicating between the primary viewing device (FIG. 1, Host Computing System 155) and the secondary device (FIG. 1, either Output Device 152b; FIG. 8, Output Device 800) includes communicating a playback locator from the primary viewing device to the secondary device, the playback locator determining a temporal reference point representing a temporal playback position in the audio-video content.  
([para. 0024, ||. 20-31, “The data buffers receive the data and time align the data to be output to the output device 152b and/or other output devices. Other signals, such as audio and/or video signals, also can be captured by the source computing system 110 along with the sensor signals received from the sensation input device 115c. For example, one or more cameras and/or microphones can be coupled to the source computing system 110. The sensor signals can be associated with the contemporaneously received audio/video signals, such that all of the associated signals can be presented simultaneously or substantially simultaneously during playback in real-time or near real- time on the receiving host computer side 155). (Also, see para. 0017).

Regarding claim 40, QUIGLEY and BUUCK disclose everything as applied claim 37 as above, further QUIGLEY disclose, the method, further comprising transmitting, to the secondary device, the audio-video content (FIG. 1, either Output Device 152b; FIG. 8, Output Device 800).


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFIZUR RAHMAN whose telephone number is (571)270-1717.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 5712727353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUSTAFIZUR RAHMAN/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422